IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-31244
                          Summary Calendar



                         CECILE A. LENNIX,

                                              Plaintiff-Appellant,

                               versus

         KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 98-CV-2296-LLM
                         --------------------
                            August 4, 2000

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Cecile A. Lennix appeals from the grant of summary judgment

for the Commissioner of Social Security in her action for judicial

review of the Commissioner’s decision denying her application for

disability benefits for the period after July 11, 1995.       Lennix

contends that the Commissioner’s decision was not supported by

substantial evidence; that the Administrative Law Judge (ALJ)

ignored evidence she submitted; and that she was deprived of due

process.



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The    Commissioner’s    decision     was    supported   by    substantial

evidence.     Richardson     v.   Perales,    402 U.S. 389,    390   (1971).

Lennix’s depression (the basis for an award of benefits for the

period ending July 11, 1995) had been treated successfully by July

11, 1995, and her medication ultimately was discontinued; her

diabetes,    diagnosed   after    July    1995,     was   under    control   with

medication; and her respiratory condition and associated bloating

were under control with medication.          Lennix’s contention regarding

the records she submitted is unavailing –- the administrative

record, which supported the Commissioner’s determination, contained

all but one of the documents about which Lennix now complains.

That document added no support to Lennix’s disability claim.

Finally, the Due Process Clause does not require that each and

every claim receive a full hearing before a judge at each step of

review.

     AFFIRMED.




                                      2